       Case 2:20-cv-00219-SMB Document 14 Filed 03/27/20 Page 1 of 2



 1    Ryan Lee
      Law Offices of Ryan Lee, PLLC
 2    7272 E. Indian School Rd.
      Suite 540
 3    Scottsdale, AZ 85251
      Phone: (323) 524-9500
 4    Fax: (323) 524-9502
      ryan@ryanleepllc.com
 5    Attorney for Plaintiff,
      Elisha Forga
 6
 7                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ARIZONA
 8                                      PHOENIX DIVISION
 9                                                       No. 2:20-cv-00219-SMB
       Elisha Forga,
10
                                           Plaintiff,        Notice of Settlement
11
12     v.

13     Ally Financial Inc.,
14
                                         Defendant.
15
16          Plaintiff, Elisha Forga, (“Plaintiff”), through her attorney, Ryan Lee, informs this

17   Honorable Court that the Parties have reached a settlement in this case. Plaintiff anticipates
18   dismissing this case, with prejudice, within 60 days.
19
20
                                                   RESPECTFULLY SUBMITTED,
21
     DATED: March 27, 2020                          By:/s/ Ryan Lee
22                                                         Ryan Lee
                                                           Law Offices of Ryan Lee, PLLC
23                                                         Attorney for Plaintiff
24
25
26
27
28
       Case 2:20-cv-00219-SMB Document 14 Filed 03/27/20 Page 2 of 2



 1                                      CERTIFICATE OF SERVICE

 2
            I certify that on March 27, 2020, a true and correct copy of the foregoing document was
 3
     electronically filed with the Court’s CM/ECF system to be sent via the electronic notification
 4
     system to all counsel of record.
 5
 6                                 By: /s/ Ryan Lee
 7                                        Ryan Lee

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
